                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      NO. 5:19-CR-00395-D4

UNITED STATES OF AMERICA


      V.                                                        ORDER
DAMION JACKSON



      DEFENDANT'S MOTION TO FILE UNDER SEAL having come before this Court; and .

for good cause appearing, is granted

      SO ORDERED.

      This the -1..l_ day of   :J;., n,,   °''i ,
                                                2021.




                                                           HONORABLE JAMES C. DEVER III
                                                    UNITED STATES DISTRICT COURT JUDGE




       Case 5:19-cr-00395-D Document 536 Filed 01/22/21 Page 1 of 1
